Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Crotty on 09/10/2021.





In the claims, the following claims have been amended as detailed below:

Claims 1-13.  Cancelled.

Claim 17 is amended to recite:  The method of claim 14, wherein the method further comprises detecting an increase in the level of expression of TMC4 mRNA, an increase in the level of expression of TNFAIP3 mRNA, a decrease in the level of expression of FCER1A mRNA, a decrease in the level of expression of CYP2S1 mRNA, a decrease in the level of expression of TNFRSF12A mRNA, or a decrease in the level of expression of CENPE mRNA in the blood sample from the subject as compared to the expression in blood samples from the control cohort.

Claims 23-25.  Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of the allowed methods are directed to the to the measuring expression of particular analytes (i.e.:  IL1RN, MTHFD2 and SIGLEC17P mRNA) in a specific sample type (i.e.:  blood) from a subject and the detection of particular compared levels of the analytes in relation to control samples that is indicative of autism spectrum disorder (ASD) in the subject.  The methods further require the administration of treatments for autism as consistent with the teachings of the specification.  The prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634